Case 3:12-cv-02389-PGS-DEA Document 843 Filed 02/12/19 Page 1 of 18 PagelD: 16991

LISA J. RODRIGUEZ, NEW JERSEY MANAGING PARTNER

S Cc h a a q e i WOODLAND FALLS CORPORATE PARK

ATTORNEYS AT LAW 220 LAKE DRIVE BAST SUITE 200 CHERRY HILL, NJ 08002-1165
856.482.5222 rax 856.482.6980 schnader.com

Lisa J. Rodriguez
Direct Dial 856-482-5741
Direct Fax 856-482-2578

E-Mail: Irodriguez@schnader.com

February 12, 2019

VIA ECF

Honorable Douglas E. Arpert, U.S.M.J.

United States District Court District of New Jersey
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street Room 6000

Trenton, NJ 08608

Re: BURLINGTON DRUG CO., INC. et al v. PFIZER INC. et al
Civil Action No. 3:12-ev-02389

Dear Judge Arpert:

I write on behalf of the end-payor plaintiffs in this antitrust action. On September
26, 2018, the Judicial Panel on Multidistrict Litigation (“JPML”) transferred, to this Court, a
class action filed in the Southern District of Florida which appears to be on behalf of a class of
end-payors. MSP Recovery Claims, Series, LLC, MSPA Claims 1, LLC, MAO-MSO Recovery II
LLC v. Pfizer Inc., et al., No. 18-cv-23767 (S.D. Fla. Sept. 13, 2018) (“MSP”). A copy of the
Conditional Transfer Order from the JPML is attached as Exhibit A. The transferred complaint
is now docketed at 18-cv-14414 (See ECF No. 1).

Pursuant to paragraph 9 of Case Management Order No. 1 (“CMO 1”) (ECF No.
109), “[a]ny new filings in, or transferred to, this Court that are related to the End-Payor Class
Actions within the meaning of Local Civil Rule 40.1(c) shall be deemed consolidated unless an
objection is filed within 14 days of notice to counsel for plaintiff(s) and defendant(s) in the
newly filed action, and the objection is sustained by this Court.” A copy of CMO 1 is attached
as Exhibit B. No objections to the transfer of the MSP complaint were filed.

Nonetheless, the transferred case has been proceeding under its own separate case
number in this District. See MSP Recovery Claims, Series, LLC, MSPA Claims 1, LLC, MAO-
MSO Recovery II LLC v. Pfizer Inc., et al., No. 18-cv-14414 (D.N.J.). On December 18, 2018,
attorneys for the Ranbaxy defendant, filed on the Lipitor master docket, an application and
proposed order for an extension of time to answer the MSP plaintiffs’ complaint, but otherwise
none of the MSP filings have appeared on the Lipitor master docket. It appears from the splinter

PHDATA 6741129_1
Case 3:12-cv-02389-PGS-DEA Document 843 Filed 02/12/19 Page 2 of 18 PagelD: 16992

Honorable Douglas E. Arpert, U.S.M.J.
February 12, 2019
Page 2

MSP docket, No. 18-cv-14414, that defendants have moved to dismiss the MSP complaint, with
oral argument scheduled in front of Judge Sheridan on April 15, 2019.

Interim co-lead counsel has been appointed to direct the end-payor litigation (see
Ex. B) and end-payor plaintiffs here have already largely survived defendants’ motions to
dismiss. The MSP complaint should not be proceeding on a separate track. End-payor plaintiffs
thus request a suspension of any further briefing of the motion to dismiss the transferred case,
MSP Recovery Claims, Series, LLC, MSPA Claims 1, LLC, MAO-MSO Recovery II LLC v. Pfizer
Inc., et al., 18-cv-14414 (D.N.J.), and request that the MSP case be transferred to the Lipitor
master docket, No. 12-cv-2389. The operative end-payor class complaint is the Third Amended
Complaint (ECF No. 815) and all proceedings with respect to the proposed end-payor class must
be under the direction of interim co-lead counsel.

Thank you for your consideration of this matter. I am available to answer any
questions the Court may have.

Respectfully yours,

4s Lisa J. Rodriguez
Lisa J. Rodriquez
Interim Liaison Counsel for the End-Payor Plaintiffs
For Schnader Harrison Segal & Lewis, LLP

LJR/mpw
Attachments

PHDATA 6741129_1
Case 3:12-cv-02389-PGS-DEA Document 843 Filed 02/12/19 Page 3 of 18 PagelD: 16993

EXHIBIT A

PHDATA 6729268 _1
CARBS LARASRAM RAS ERED, REPELS EER STP eb GOP OF FEBS Gerb: T6994

UNITED STATES JUDICIAL PANEL
on
MULTIDISTRICT LITIGATION

IN RE: LIPITOR ANTITRUST LITIGATION MDL No. 2332

(SEE ATTACHED SCHEDULE)
CONDITIONAL TRANSFER ORDER (CTO ~—7)

On April 20, 2012, the Panel transferred 2 civil action(s) to the United States District Court for the
District of New Jersey for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. §
1407. See 856 F.Supp.2d 1355 (J.P.M.L. 2012). Since that time, 18 additional action(s) have been
transferred to the District of New Jersey. With the consent of that court, all such actions have been
assigned to the Honorable Peter G. Sheridan.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the District of New Jersey and assigned to Judge
Sheridan.

       
 

  
 

      

Pursuant to Rule 7.1 of the Rules. of Procedure of the United States Judicial Panel on Multidistri
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
District of New Jersey for the reasons stated in the order of April 20, 2012, and, with the consent of
that court, assigned to the Honorable Peter G. Sheridan.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the District of New Jersey. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7-day period, the stay will be continued until further order of the Panel.

 

inasmuch as no objection is
pending at this time, the

stay ls lifted.
eee FOR THE PANEL:
Sep 26, 2018
CLERK'S OFFICE a

 

 

 

 

Jeffery N.Lithi oo.)
Clerk of the Panel 4S,

 
CASES RBS ERE ANAS EIT PET RES F Pach: Te005

IN RE: LIPITOR ANTITRUST LITIGATION MDL No. 2332

SCHEDULE CTO-7 - TAG-ALONG ACTIONS

FLORIDA SOUTHERN

MSP Recovery Claims, Series LLC et al v. Pfizer Inc. et

FLS ] 18-23767 at
Case 3:12-cv-02389-PGS-DEA Document 843 Filed 02/12/19 Page 6 of 18 PagelD: 16996

EXHIBIT B
CASE IMA TRRCRSPEAs FSStunEMhs Pied BB/e/tF Raper /oth dA RAgHPi L899”

Case 3:12-cv-02389-PGS-BEA Oocument 94-1 Filed 07/31/12 Page i of 12 PagelD: 1058

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

IN RE LIPITOR ANTFPRUST LITIGATION | MDL No. 2332

ee Master Docket No. 3:}2~-0v~-2389 iPGS/DBAj
This Document Relates Te: ALL CASES

 

 

CASE MANAGEMENT ORDER NO. t
CONSOLIDATING AND COORDINATING CASES

 

WHEREAS, certain direct and indirect purchaser actions have been initiated against
Pfizer Inc.. Ptizer lreland Pharmaceuticals, Warner-Lambert Co.. Warner-Lambert Co., LLC.
Ranbaxy, Inc. and other defendants in connection with an alleged anticompetitive scheme lo
delay market entry of generic versions of Lipitor;

WHEREAS, on April 20, 2042, the U.S. Judicial Panel on Multidistrict Litigation (the
*Panel”) centralized and transferred before this Court four direct purchaser actions, which allege
a similar anticompetitive scheme to delay market entry of generic Lipitor, for coordinated or
consolidated pretrial proceedings. See fa re Lipitor Antitrust Litig., MDL. No. 2332, 2012 U.S,
Dist. LEXIS $5460 (J.P.M.L. April 20. 2012) (Dk1. No. 1);

WHEREAS, the Panel issued a Conditional Traasfer Order dated May 1. 2012
(Conditional Transfer Order No. 17). which transferred additional direct and indirect purchaser
class actions to this district as tag-along actions (Dkt. No. 3);

WHEREAS, on May 24, 2012, the Panel issued a second Conditional Transfer Order
(Conditional Transfer Order No. 2"), which transferred lo this district an additional indirect

purchaser class action as 2 tag-along action (DKL No. 26);
CARESS Liev TeaNE BES be SMe 1Oo Filed SBAGIS Bae POT Page 1599"

Case 3:12-cv-62389-PGS-DEA Document 94-1 Filed 07/31/12 Page 2 of 12 PayelD 1059

WHEREAS, on fuly 25. 2012. the Pane! issued two more Conditional Yransfer Orders
(“Conditional Transter Order No. 3° and “Conditional Transfer Order No. 4°), which transferred
te this district two additional indirect purchaser class actions as tag-alany actions (Dki. Nos. 88,
89);

WHEREAS, additional “tag-along” actions and other related cases have been and may
be filed in. removed to, or transferred to this Court for consolidation with this Litigation:

WHEREAS, a3 of the date of this Order the folowing direct and cnd-pavor indirect
purchaser cases are pending before this Court, identified as member vases: Burlington Drug Ca.,
fine. v. Pfizer Inc. et al, Civ. Action No. 3:1]~<¥-6774 (PGS/PILLA): Value Drug Company v.
Pfizer ine. et al, Civ. Action No, 3:1 1-cv-6872 (PGS/DEA}: Professional Drug Company, lac.
v. Pfizer Inc. ef al., Civ. Action No. 3:12-cy-2417 (PGS/DEA}; Stephen L. Lafrance Holdings,
Inc. et al. v. Pfizer Inc. et al., Civ. Action No. 3:12-cv-2436 (PGS:DEA): Briody et al. v. Pfizer
Inc, ef al., Civ. Action No. 3:12-cv-2519 (PGS/DEA): ALL.-4.G.C. Building Trades Welfare
Plau et al. vy. Pfizer Inc. et al, Crv. Action No. 3:12-cv-2604 (PGS/DEA): New Mexico United
Food and Ceamercial Workers Union's and Employers’ Health and Welfare Trust Fund y.
Pficer Inc, et al, Civ. Action No. 3:12-cv-2608 (PGS/DEA); Fraternal Order of Police, Fort
Lauderdale Lodge 31, Insurance Trust Fund v. Pfizer, Inc. et ad., Civ. Action No. 3:12-cv-2610
(PGS/DEA): American Sales Company. inc. v. Pfizer Ine. et at., Civ. Action No. 3:12-cv-2611
(PGS/DEA): Bakers Local 433 Health Fund ef al. v. Pfizer bre. ef al., Civ. Action No. 3:12-ev-
2642 (PGS/DEA) Gallagher cf al. vo Pfizer Inc. et af, Civ. Action No. 3:12-cv-2613
(PGOS/DEA): Suatheast Laborers Health and Welfure Fundy Pfizer, Ine. et al., Civ. Action No.
$:12-cv-2614 (PGS/DEAY, dified Services Division Welfare Fund et al. vo Phzer, fre. et al., Civ.

Action No. 3:12-cv-2615 (PGS/DEA), Florida Laborers Health and Welfare Fuad v. Plzer hie.

t+
CARESS IMPS BEL H En WSCURREHLHS Fike BELG? BAPE Poe Page 79°

Case 3:12-cv-02389-PGS-DEA Document 94-1 Filed 07/31/12 Page 3 of 12 Page!D: 1060

et al, Ctv. Action No. 3:}2-ev-2616 (PGS/DEA): International Braotherknud af Electrical
Warkers Local 9S v. Pfizer Ine. ef al., Civ. Action No. 3:12-cv-2646 (PGS/DEA): Rochester
Drug Co-Operative, fie. vo Pfizer Ine. et al., Civ. Action No. 3:t2-vv-2641 (POS/DEA): Helgren
eral, vw. Pfizer, inc. et al., also described as Cay ef ad. v. Pfizer, ine. et al. Civ. Action No. 3:12-
cV-2707 (PGS‘DEA): Laborers’ International Union of North Local 17 Health and Benefit Prand
v. Plzer ine. et at., Civ. Action No. 3:12-ev-3155 (PGS/DEA); Hirsea v. Pfizer Inte. et al, Civ.
Action No. 3:12-cv-3808 (PGS/DEA); Simmons v. Pfizer Inc. et al, Civ. Action No. 3:12-cv-
4031 (PGS'DEA): Walgreen Co. et al. v. Pfizer ine. ef al. Civ. Action No. 3:12-cv-4115
(PGS/DEA); Central Regional Emplovees Benefit Fund et al. v. Pfizer, Inc. et al., Civ. Action
No. 3: 12-cv-41 53 (PGS/DEA): The Bergen Municipal Emplovee Benefits Fund v. Pfizer, inc. et
al., Civ. Action No. 3:12-cv-4154 (PGS/DEA): Bricklavers and Masons’ Local Union No. §,
Ohio Health & Welfare Fund vy. Pfizer Iic., ef al., Civ. Action No. 3:12-cv-4422 (PGS/DLEA);
Louisiana Health Serp. Indemnity Ca. v. Pfizer, Inc. et al, Civ. Action No. 3:12-cv-04654
(PGS/DEA); Adiler et al. v. Pfizer ine. et al., Civ. Action No. 3:12-cv-4727 (PGS/DEA): and
Meier, lnc, et al. v. Pfizer Inc. et al., Civ. Action Ne. 3:12-cv-04537 (PGS/DEA).

WHEREAS, this Court held a case managentent conference on July 9, 2012, during
which the consolidation and coordination of the direct and indirect purchaser cases was
discussed by the parties and the Court:

WHEREAS, this proposed Case Management Order pertains only to the cases brougtit
by end-payor indirect purchasers (1.¢.. the last persons in the chain of cisteibution who pay all or
a partion of the purchase price of Lipitor prescriptions nec for resale, such as consumers and

third-party payers} and direct purchasers of Lipiter;
CARE Sal S PY RGR SAO BEC DEA BSLUEAP IGS RSCG Bags A8PL7 Bagers! 13400

Case 3:12-cv-02389-PGS-DEA Document 94-1 Filed 07/31/12 Page 4 of 12 PagelD: 1061

NOW, THEREFORE, for good cause having been shown,

IT IS HEREBY ORDERED THAT;
A. APPLICABILITY OF ORDER

I. Absent further order of the Court, the provisions of this Order shall govern the
practice and procedure in the civil actions that were centralized in this Court by the Panel
pursuant to its Order of April 20. 2012, as well as those actions subsequently transferred by the
Panel by Orders of May | and 24, 2012 and those related actions initiated in this Court. These
actions are identified ahove. This Order also applies to all “tag-along™ actions and other related
cases that may be filed in, removed to, or transferred to this Court for consolidation with this
Litigation,
B. CAPTION

Be All actions related to the Direct Purchaser Class Actions and/or the End-Payor
Class Actions within the meaning of Local Civil Rule 40. l(c), whether or not vet filed, shall bear

the following caption:

 

IN RE. LIPITOR ANTITRUST LFNIGATION = | MDL No. 2332

| FEUS DOCUMENT RELATES To: i Master Docket No.: 3:(2-cv-2389 (PGS/DEA)
j i
3 When a pleading or ather court paper filed is intended to upply to all actions. the

words “ATL Actions” shall appear immediately after the words “his Document Relates Uo" in
the caption set oul above. When a ploading or other court paper is intended tf) apply only to one,
or some, but not all. of such actions, the parry filing the document shall indicate the action(s} te
which the document is intended to be applicable. ‘The parties may indicate, for example, “AH

Direct Purchaser Class Actions” or “Al End-Pavor Class Actions” and give the appropriate case

4
CARE S55 POPE R8HO PEO DEA BEUIRChPIGs ARSE CHAGAS Rage SOPIZBAIBIT1 360"

Case 3:12-cv-02389-PGS-DEA Document 94-1 Filed 07/31/12 Page 5 of 12 PagelD: 1062

number of the Lead Direet Purchaser Class Action or Lead End-Payer Class Action (as those
terms are defined herein).

4, The docket sheet entry will reflect the tact that anv particular filing relates 1o one
or more. but less than all, of the plaintiffs. It is the obligation of counsel for the party
undertaking such a filing lo ensure that any orders entered pursuant to such a filing reflect this
linglation,

Cc. CONSOLIDATION AND COORDINATION FOR STATED PURPOSES

Federal Rule of Civil Procedure 42 states that if “actions before the court involve

Cay

a common question of law or fact, the court may... consolidate the actions.” Fed. R. Civ. P.
42(a)(2). Al actions subject to this Order involve allegations by purchasers that stem from
Defendants’ allegedty unlawful scheme to illegally eatend a purported monopoly for Lipitor.

6. Therefore, all Direct Purchaser Class Actions are hereby consolidated tor all
purposes, including trial. Burlington Drug Ce., Inc. v. Pfiser inc.. Warner-Lambert Co., and
Ranbaxy, lic.. Civ. Action No. 3:11-cv-6774 (PGS/DEA) (D.N.J.). the first of the Direct
Purchaser Class Actions filed in this Court, shall be designated the “Lead Direct Purchaser Class
Action.” All pleadings shall bear the caption above. note that they are related te "All Direct
Purchaser Class Actions.” and be filed in the 3:1i-cv-6774 docket. A Lead Direct Purchaser
Class Action bile will be established for the Direct Purchaser Class Actions, and a docket shall bc
maintained for that file, which shall include all filings subsequently coordinated with the Lead
Direet Purchaser Class Action.

i Any new filings in, or transferred ie, this Court that are related to the Direct

Purchaser Class Actions within the meaning of Local Civil Rule 40.1ic) shall be deemed
C8886 PSB BR SEO PGS DEA Document 109 Misd UUMUn? Page boP12 Pagab: 1140.

Case 3.12-cv-02389-PGS-DEA Document 94-1 Filed 07/31/42 Page 6 of 12 PageiD: 1063

consolidated unless an objection is filed within 14 days of notice to counsel for the plaintiffs)
and defendant(s) in the newly filed aclion, and the objection is sustained by this Catt.

8. AIL End-Payor Class Actions are hereby consolidated for pre-trial purposes.
Briody v. Pfizer Ine., Civ, Action No. 3:12-cv-2519 (PGS-DEA) (D.NJ), the first of the End-
Payor Class Actions filed in this Court, shalt be designated the “Lead End-Pavor Class Action.”
All pleadings shall bear the caption above, note that they are related to “AH End-Payor Class
Actions.” and be filed in the 3:12-cv-2519 docket. A Lead End-Payor Class Action file will be
established for the consolidated End-Payor Class Actions. and a docket shall be maintained tor
that file which shat! include aff filings hereby or subsequently consolidated with the Lead End-
Payor Class Action.

9, Any new filings in, or transferred to, this Court that are related to the End-Payor
Class Actions within the meaning of Local Civil Rule 40.1(c) shall be deemed consolidated
uniess an objection is filed within 14 davs of notice 1o counsel Tor the plaintiff{s) and
defendani(s) in the newly filed action, and the objection is sustained by this Court.

10. Although the Direct Purchaser Class Actions and the End-Payor Class Actions
will not thenscives be consolidated with each other, pre-trial proceedings and discovery between
the two consolidated actions will be coordinated to the extent practicable.

Tt. | Any Individual Direct Purchaser Action (related to the Direct Purchaser Class
Acticas within the meaning of Local Civil Rule 40.J(c}), including Halereen Co. e¢ al. v. Pfizer
fne ctal, Civ. Action No. 3:12-ev-4115 (PGS/DEA) and Meijer, Inc. et al. ¥. Pfizer Ine. et ul,
32 2-cv-04537 (PCGS*DEA}, shall be coordinated with the Direet Purchaser Class Actions for
purposes of discovery, other pre-trial proccedings, and trial. The Court may issue additional

orders regarding coordination if other non-class cases ure filed in this Court. Nothing in that
CAR 8e 3 TL A-B2s00PCS-DEA Document 109 ‘HisdUsnUne Page 7oPlz Pag 1144°°°

Case 3:12-cv-02389-PGS-DEA Document 94-1 Filed 07/31/12 Page 7 of 12 PageID: 1064

coordination, however, shall subject the plainff(s) in the Individual Direct Purchaser Action (ar
any subsequently filed Individual Dircet Purchaser Actions) to the leadership structure for the
Direct Purchaser Class Actions.

$2. Any (ndividuat End-Payer Action (related to the End-Payor Class Actions within
the meaning of Local Civil Rule 40.1(c}) shall be coordinated with the End-Payer Class Actions
for purposes of discovery and other pre-trial proceedings. The Court may issue additional orders
regarding coordination if non-class cases are filed in this Court. Nothing ia that coordination,
however, shall subject the plaintifi(s) in any Individual End-Payor Action that may be
subsequently filed to the leadership structure of the End-Payor Class Actions.

13. The Direct Purchaser Class Actions and the End-Payor Class Actions shall cach
file separate consolidated amended complaints. The Direct Purchaser Class Actions and the
End-Payor Class Actions shall file their respective complaints thirty (30) days after the entry of
this Order.

$4. Defendants shall answer, plead, or otherwise respend to Plaintiffs’ complaints no
later than forty-five (45) from the date of filing of Plaintiffs’ consolidated amended complaints.

13. Plaintiffs shall file any opposition to imotions to dismiss Plainulls’ complaint no
later than forty-five (45) from the Aliag of Defendants’ motions to dismiss.

tO, Defendants shall file any reply to an opposition to mations to dismiss Plaintifts*
coniplaint ne later than thirty (30) days from the filing of Plaintiffs’ oppesitions.

(7. Defendants’ motion to stay discovery pending resolntion of metions two dismiss

shall be filed within fourteen (14) days of the entry of this Order.
CARE 38 3 TY-G-02300 PUS-DEA Bacument 109 ‘Med Uunone Page doPl7 BagtB 414004

Case 3:12-cv-02389-PGS-DEA Document 94-1 Fied 07/31/12 Page 8 of 12 PageiD: 1065

'8 —-Plainuffs shall file any opposition to a motion to stay discovery pending
resofution of motions to disntiss no Later than fourteen ($4) from the filimg of Defendants’ motion
t® stay discovery.

1). DIRECT PURCHASER CLASS ACTION ORGANIZATION

19, Pursuant to Fed. R. Civ. P. 23{g}. the Court appoinis the following firms us

Interim Lead Class Counset for the proposed class of direct purchasers:

Garwin Gerstein & Fisher, LLP
Bruce E. Gerstein

Joseph Opper

[S01 Broadway, Suite 1416
New York, NY 10036

(212) 398-0055

Hagens Berman Sobel Shapiro L£-P
‘Thomas M. Sobol

Kristen Johnson Parker

55 Cambridge Parkway, Suite 301
Cambridge, MA 02142

(617) 482-370

Berger & Montague, PC.
Etc L. Cramer

David F. Sorensen

1622 Locust Street
Philadelphia, PA 19103-6305
{215) 875-3006

20. Pursuant to Fed. R. Civ. P. 23(), the Court appoints the following firms as Co-
luterim Liaison Counsel for the proposed class of direct purchasers:

Cohn Lifland Pearlman Herrmans & Knopf EP
Peter §. Pearlman

Park £0 Plaza West-One

250 Pelile Avenue, Suite 404

Saddle Brook, NJ 07663

(201) 845-9600
CARE Sa'S PY AAGT SE PESTA BédliRenPids THRSETHAGAS Page SB PZ BAIBI 1440

Case 3:12-cv-02389-PGS-DEA Document 94-2 Filed 07/31/12 Page 9 of 12 PageiD: 1066

Carella, Byrne, Ceechi, Olstcin, Brody, & Agnello. PC.
fames Cecchi

5 Becker Farm Road

Roseland, NJ 07068-1739

(973) 994-1700

21, Interire Lead Class Counsel shall have sole authority over the following matters
on behalf of the proposed class and all platntiifs in the Direct Purchaser Class Actions:
(a) convening teclings of counsch; (b) initiation, response, scheduling, briefing and argument of
all motions: (¢) the scope, order and conduct of all discovery proceedings: (d) such work
assignments to other counsel as Interim Lead Class Counsel may deem appropriate: (c) the
retention of experts; (f} designation of which attorneys may appear at hearings and conferences
with the Courf; {2} communications with counsel in related actions and with counsel for
Defendants: (h) the timing and substance of any settlement negotiations with Defendants, and
decisions regarding acceptance of settlement proposals; (i) the allocation of any Court awarded
fees and costs among counsel in the Direct Purchaser Class Actions: and (j) any and all other
matters concerning the prosecution or resolution of the Direct Purchaser Class Actions.

22. Only Interim Lead Class Counsel may initiate or authorize the filing of any
motions in the Direct Purchaser Class Actions.

23. Interim Lead Class Counsel shall have sole authority to communicate with
Detendants’ counsel and the Court on behalf of all plaintiffs in the Direct Purchaser Class
Actions. Defendants’ counsel may rely on all agreements made only with Interim Lead Class

Counsel and such agreements shall be binding on afl counsel in the Direct Purchaser Class

Actions.
Ese BIIGVOBIEEPCSDEA Docume too Filed OGHGLs aged Pha pagan i1apo?

Case 3:12-cv-G2389-PGS-DEA Document 94-1 Filed 07/31/12 Page 10 of 12 PagetD: 1067

 

24. Interim Lead Class Counsel shall work together 1 ensure that all work necessary
tu prosceute this acuon is allocated based on the skills and abilities of counsel representing the
direct purchaser class. and that such decisions shall net be made on lhe basis of whether a firm is.
or is not, co-lead counsel.

25. All plaintiffs’ counsel in the Direct Purchaser Class Actions imust keep
contemporaneous fime aid expense records and submit them periodically to interim Lead Class
Counsel or their designee.

BK END-PAYOR CLASS ACTION ORGANIZATION
26. Pursuant to Rule 23(g) of the Federal Rales of Civil Procedure, the Court appoints

the following as Interim Co-Lead Counsel for the proposed class of end-payors:

 

 

 

Michael M. Buchman Vincent J. Esades |
Pomerantz. Haudek Grossman & Gross Heias Mitls & Olson, PLT...
LLP 310 Clifton Avenue
160 Park Avenue, 26th Floor Minneapolis, MN £5403
New York, New York 10017 Telephone: (612) 338-4605
‘Felephone: (212) 661-1100 Fax: (612) 338-4692 |
Fax: (212) 661-8665 i
J. Douglas Richards Kenneth A. Wexler
Cohen Milstein Sellers & Totl, PLLC Wenler Wallace LLP
88 Pine Sircet, 14th Floor 53 W. Monroe Street, Suite 3300
New York, New York 10005 ' Chicago, Hf. 60603
Telephone: (212) 838-7797 Telephone: (312) 346-2222
Fax: (212) 838-7745 Fax: (312) 346-0022
are James RK. Dugan, of the The Duyan Law Firm, LLC, may submit mel; motions

requesting that the Court: 1) disquali& Mr. Richards from serving as an Interim Co-Lead

Counsel; and 2) name Mir. Dugan as an additional tnterim Co-Lead Counsel,

HW
CARESS CUTS BAS BEA WSEUMEH TS FIRE OBHGHNS PAPE A RH PRgEAP 1490”

Case 3:12-cv-02389-PGS-DEA Document 94-1 Filed 07/31/12 Page 11 of 12 PagelD: 1068

28. = Pursuant t Rule 23(2) af the Federal Rules of Civil Procedure, the Court appomis
the following as {nterim Liaisan Counsel for (he proposed class of end-payors:
Lisa Rodriguez
Trujillo Rodriguez & Richards. LLC
258 Kings Highway East
Haddonfield, NJ08033
Telephone: (856) 795-9002
Fax: (856) 795-9887

29, In addition to the four Co-Lead firms, there will be an Executive Commitiee
which, in consultation with and at the direction of Co-Lead Counsel, will have skemificant and
meaninglu! participation in the prosecution of the End-Payor Class Actions. Such participation
will include member firms being assigned to specific tasks or subcomaiittee responsibilities, as
well as the commitment to fund the htigation pursuant to assessments by Co-Lead Counsel as
necessary for the successful and efficienl prosecution of the litigation. The Executive Committee
will consist of Jayne Goldstein (Shepherd. Finkelman, Miller & Shah, LLP), Gerard Suranch
(Bransteiter, Stranch & Jennings, PLLC), James R. Dugan (fhe Dugan Law Firm, LLC), Judy
Scolnick (SCOET+SCOTT LLP), Lawrence Papale (Law Office of Lawrence G, Papale)
(Califomia issues), and Joseph Sauder (Chimicles & Tikellis [-LP).

30, Interim Co-l.cad Counsel shal] have sole authority over the following matters on
behalf of plaintiffS ta the End-Payor Class Actions: ia) convening mectings of counsel; (b} the
iInftiation, authorization, response, scheduling, briefing. and argument of all motions; (c} the
scope, order, and conduct of all discovery praceedings; (d) making such work assignments
among themselves and other counsel as they may deem appropriate: ¢2) the collection an a
periodic basis of contemporancously-kept time and expense rcports from aif plaintifis’ counsel:
(f) the retention of experts; (2) the designation of which attorneys shall appear al hearings and

conferences with the Court: (h) the timing and substance of any settlement negotiations and/or

if
CARESS AME BAP GE WSIS Fed BBMGHS PRLS P OR LP RRaRIF 140°

settlement with defendants, and any decisions regarding the acceptance of settlement proposals:
(i) the allocation of fees and costs among counsel in the End-Payor Class Actions, if any are
awarded by the Court: and ()} anv and all other matters concerning the prosecution or resolution
of the End-Pavor Clauss Actions.

34. Interem Co-Lead Counse) shall have sole authority 10 communicate with
defendants’ counsel, counsel in related actions, and the Court on behalf of all plaintiffs in the
End-Payor Class Actions. Defendants’ counsel may rely on all agreements made with Interim
Co-Lead Counsel and such agreements shall be binding on all counsel in the End-Pavor Class

Actions.

‘wd
}.

2. _ All plaintifts’ counsel! in the End-Payer Class Actions must keep
contemporaneous lume and expense records and submit them periodically to Interim Co-Lead
counsel or their designec.
a3. Any indirect reseller shall file a motion to remand by Monday, August 13, 2012.
34. Per the Court’s request, Mr. Pearlman submitted a list of the cases transferred
from the Judicial Panel on Multidistrict (iligation. and subdivided the cases into four separate
categories (decument 107), As new cases may be assigned. Mr. Pearlman shall notify the Clerk's

Office on notice to the other parties as to the correct category for each newly assigned case.

IT IS SO ORDERED.

ze! 3 wf rv
i Pan ee
Dated: “Ef fen

3 2 ;
ee | we
4 he. ak
i al AL f ¥ wae é “ Seemann
